Attorney’s Docket Number: 2014-0256/24061.2842US03
Filing Date: 8/31/2020
Priority Dates: 10/17/2017 (US 15/785,595)
4/25/2014 (US 14/261481)
Applicant(s): Lee et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION / EXAMINER’S COMMENT
This Office action responds to the amendment filed on 4/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead, will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection in paper no. 14, mailed on 3/1/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Amendment Status
The amendment filed as an RCE submission on 4/28/2022 in reply to the Office action in paper no. 14, mailed on 3/1/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-20.
Allowable Subject Matter
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
May 31, 2022